J-S27011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF THE ADOPTION              :   IN THE SUPERIOR COURT OF
    OF: K.B.T.                                 :        PENNSYLVANIA
                                               :
    APPEAL OF: E.T., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1149 WDA 2018

                 Appeal from the Decree Entered July 17, 2018
     In the Court of Common Pleas of Erie County Orphans' Court at No(s):
                                No. 42 of 2018

    IN THE MATTER OF THE ADOPTION              :   IN THE SUPERIOR COURT OF
    OF: B.K.T., JR.                            :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.T., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :   No. 1667 WDA 2018

               Appeal from the Decree Entered October 19, 2018
     In the Court of Common Pleas of Erie County Orphans' Court at No(s):
                             84 In Adoption 2018


BEFORE:      OLSON, J., OTT, J., and COLINS*, J.

MEMORANDUM BY OLSON, J.:                                  FILED JUNE 27, 2019

       Appellant, E.T. (“Mother”), files these consolidated appeals from the

decree dated July 16, 2018, and entered July 17, 2018, and the decree dated

October 18, 2018, and entered October 19, 2018,1 in the Erie County Court of

____________________________________________


1The subject decrees were dated July 16, 2018 and October 18, 2018.
However, notice pursuant to Pa.R.C.P. 236(b) was not provided until July 17,


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S27011-19



Common Pleas, granting the petitions of the Erie County Office of Children and

Youth (“OCY” or “the Agency”) and involuntarily terminating her parental

rights to her minor, dependent sons, K.B.T., born in March 2017, and B.K.T.,

Jr., born in January 2018 (collectively, the “Children”). As to K.B.T., Mother’s

parental rights were terminated pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5),

(8), and (b).     As to B.K.T., Jr., Mother’s parental rights were terminated

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and (b).2 In addition, on March

22, 2019, counsel for Mother (“Counsel”) filed petitions to withdraw and an

Anders3 brief, averring that the within appeal is frivolous. After review, we

grant Counsel’s motions to withdraw, and affirm the trial court’s decrees.

        Mother filed separate appeals as to each child and the trial court filed

separate opinions. This Court consolidated Mother’s appeals sua sponte and

we, therefore, address Mother’s appeals together. First, we address K.B.T.

____________________________________________


2018 and October 19, 2018. Our appellate rules designate the date of entry
of an order as “the day on which the clerk makes the notation in the docket
that notice of entry of the order has been given as required by Pa.R.C.P.
236(b).” Pa.R.A.P. 108(b). Further, our Supreme Court has held that “an
order is not appealable until it is entered on the docket with the required
notation that appropriate notice has been given.”      Frazier v. City of
Philadelphia, 557 Pa. 618, 621, 735 A.2d 113, 115 (1999).

2 By separate decree dated July 16, 2018, and entered July 17, 2018, the trial
court involuntarily terminated the parental rights of the unknown biological
father of K.B.T. Further, by separate decree dated October 10, 2018, and
entered October 19, 2018, the parental rights of K.C. (“Father”), the biological
father of B.K.T., Jr., were voluntarily relinquished. Neither K.C. nor any known
biological father has filed an appeal or is a party to the instant appeals.

3   Anders v. California, 386 U.S. 738 (1967).


                                           -2-
J-S27011-19



       The trial court summarized the procedural and factual history relevant

to K.B.T., in part, as follows:

                   PROCEDURAL HISTORY AND FACTS

      K.B.T. was born [in March 2017], son of [Mother] and an unknown
      biological father. K.B.T. was the subject of an [e]mergency
      [p]rotective [o]rder dated March 24, 2017. At a Shelter Care
      Hearing on March 27, 2017, sufficient evidence was presented
      that return of the child to the home of [Mother] was not in the
      best interest of the child. At the time of the hearing, an individual
      named K.C. was added as the putative father.

      K.B.T. was adjudicated a dependent child on April 10, 2017,
      following a hearing on April 6, 2017. The mother stipulated to the
      adjudication and continued placement of her son. The grounds
      for the adjudication were:

            a) [Mother] had significant cognitive limitation which
            affected her ability to safely parent the child. Further, the
            mother reported she was unable to remember her daily
            activities.

            b) [Mother] reportedly suffered from several mental health
            diagnoses including schizophrenia, bipolar disorder, anxiety
            and depression. The mother was not actively seeking
            mental health treatment, but has since engaged in mental
            health treatment and medication management.

            c) [Mother] has a history of unstable housing and
            homelessness.

            d) [Mother] was residing with multiple individuals who had
            lengthy histories with OCY, including one who was an
            indicated perpetrator of abuse.

      The [j]uvenile [c]ourt [h]earing [o]fficer proceeded to a
      [d]ispositional [h]earing following the April 6, 2017 [a]djudication
      [h]earing. The following treatment plan was ordered by the
      [c]ourt:

            1. Complete the Erie Homes for Children and Adults parent
            skills education program and demonstrate the ability to
            provide for the health, safety and welfare of the child;


                                      -3-
J-S27011-19


          2. Obtain safe and stable housing;

          3. Obtain employment or provide verification of alternative
          income;

          4. Participate in a mental health assessment and follow all
          recommendations to include counselling, [and] medication
          management, and demonstrate mental health stability and
          the ability to maintain the child’s safety through exercise of
          good judgement;

          5. Participate in an agency approved anger management
          program; and,

          6. Inform the [A]gency of the identity of all household
          members.

     The [c]ourt ordered the child’s permanent placement goal to be
     return to parent or guardian. The [c]ourt also ordered that K.C.
     submit to paternity testing to determine if he was the biological
     father of the minor child. A three (3)[-]month [p]ermanency
     [r]eview hearing was to be scheduled.

     On July 24, 2017, the initial [p]ermanency [r]eview [h]earing took
     place. At the time of the hearing, [M]other was not present, but
     was represented by counsel. The [c]ourt found that there had
     been moderate compliance by [M]other with the permanency
     plan.

     The [c]ourt [o]rdered the following permanency plan for [M]other:

          1. Complete the Erie Homes for Children and Adults parent
          skills education program and demonstrate the ability to
          provide for the health, safety, and welfare of the child;

          2. Secure and/or maintain safe and stable housing;

          3. Follow all psychological/psychiatric recommendations to
          include the counselling, medication management, and
          demonstrate mental health stability and the ability to
          maintain the child’s safety through exercise of sound
          [judgment];

          4. Inform the [A]gency of the identity of all household
          members, and;




                                   -4-
J-S27011-19


           5. Obtain a drug and alcohol assessment and follow through
           with all recommendations to include participation in the
           Esper Treatment Center’s Random Urinalysis Program.

     The [c]ourt ordered that the child’s permanent placement goal
     was to return to parent or guardian. The [c]ourt also ordered that
     T.Y. be added as a party to the action and was ordered to submit
     to paternity testing to determine if he was the biological father of
     the minor child. K.C. was again also ordered to submit to
     paternity testing.     A three[-]month [p]ermanency [r]eview
     hearing was to be scheduled.

     On August 25, 2017[,] K.C. was excluded as biological father to
     the minor child through genetic testing.

     On August 28, 2017, pursuant to a [m]otion to [c]hange
     [t]reatment [p]lan, the [c]ourt ordered that [M]other undergo a
     [p]sychological [e]valuation with Dr. Peter von Korff and follow all
     recommendations. All remaining provisions of the July 28, 2017
     [p]ermanency [r]eview [o]rder remained effective.

     On September 28, 2017[,] T.Y. was excluded as biological father
     to the minor child through genetic testing.

     On October 25, 2017[,] the second [p]ermanency [r]eview
     [h]earing took place. At the time of the hearing, [M]other was
     present and represented by counsel. The [c]ourt found that there
     had been minimal compliance by [M]other with the permanency
     plan and minimal progress towards alleviating the circumstances
     which brought the child into placement.

     The [c]ourt ordered the following permanency plan for [M]other:

           1. Complete the Erie Homes for Children and Adults parent
           skills education program and demonstrate the ability to
           provide for the health, safety, and welfare of the child;

           2. Secure and/or maintain safe and stable housing;

           3. Follow all psychological/psychiatric recommendations to
           include   counselling,   medication     management,   and
           demonstrate mental health stability and the ability to
           maintain the child’s safety through exercise of sound
           [judgment];

           4. Inform the Agency of the identity of all household
           members;

                                    -5-
J-S27011-19


              5. Refrain from the use of drugs and/or alcohol [and] submit
              to random urinalysis testing through the color code program
              at the Esper Treatment Center;

              6. Assist the Agency in obtaining her psychiatric evaluation
              from Safe Harbor Behavioral Health; and,

              7. Participate in a cognitive       assessment     with   an
              Agency[-]recommended provider.

       The [c]ourt ordered the child’s permanent placement goal was to
       return to parent or guardian. The [c]ourt also ordered that T.Y.
       and K.C. be removed as parties to the action as it had been
       determined that neither was the biological father of the minor
       child. It was ordered that W.K. be added as a party to the action,
       and he was directed to submit to paternity testing to determine if
       he was the biological father of K.B.T. A five (5)[-]month review
       hearing was to be scheduled.

       The third [p]ermanency [h]earing took place on March 28, 2018.
       [Mother] was present and represented by counsel. Following
       testimony, the [c]ourt determined that there had been no
       compliance by [M]other with the permanency plan. Due to the
       lack of proper compliance by [M]other with the permanency plan,
       and the length of the child’s placement, the [c]ourt changed the
       permanent placement plan to [a]doption. OCY was no longer to
       offer services, including visitation, to [M]other.

       The Agency filed a [p]etition to [i]nvoluntarily [t]erminate the
       [p]arental [r]ights of [Mother] on April 12, 2018.[4] At that point,
       K.B.T. had been in placement for over 12 months, and [M]other
       had made minimal, at best, compliance with the treatment plan.
       [M]other had demonstrated an inability to remedy the conditions
       which brought the child into the care of the Agency. The grounds
       alleged by the Agency in its [p]etition were pursuant to 23
       Pa.C.S.[] § 2511 (a)[(1)], (2), (5), (8), and 2511 (b).

                                          ...

Trial Court Opinion (K.B.T.), 9/26/18, at 1-5 (emphasis added).

____________________________________________


4 The Agency additionally sought to terminate the parental rights of the
unknown biological father, which, as indicated, were terminated by separate
decree dated July 16, 2018, and entered July 17, 2018.

                                           -6-
J-S27011-19



       On July 12, 2018, the trial court conducted a hearing on the termination

petition.   Mother was present and represented by counsel, Bryan L. Spry,

Esquire.5 In support thereof, the Agency presented the testimony of: Peter

von Korff, Ph.D., a clinical psychologist who conducted a psychological

evaluation of Mother at the request of the Agency;6 Tina Ferraro, the director


____________________________________________


5 K.B.T. was represented by legal counsel as well as a guardian ad litem during
this proceeding. There is no evidence of an attempt to discern K.B.T.’s
preference, as K.B.T. was under a year and a half old at the time of the hearing
and too young to express a preference. As such, we find the requirements of
23 Pa.C.S. § 2313(a) satisfied. See In re Adoption of L.B.M., 639 Pa. 428,
432, 441-42, 161 A.3d 172, 174-75, 180 (2017) (plurality) (stating that,
pursuant to 23 Pa.C.S. § 2313(a), a child who is the subject of a contested
involuntary termination proceeding has a statutory right to counsel who
discerns and advocates for the child’s legal interests, defined as a child’s
preferred outcome); see also In re T.S., ___ Pa. ___, 192 A.3d 1080, 1089-
90, 1092-93 (2018) (finding the preferred outcome of a child who is too young
or non-communicative unascertainable in holding a child’s statutory right to
counsel not waivable and reaffirming the ability of an attorney-guardian ad
litem to serve a dual role and represent a child’s non-conflicting best interests
and legal interests); cf. In re Adoption of T.M.L.M., 184 A.3d 585, 587-91
(Pa. Super. 2018) (vacating and remanding for further proceedings where the
attorney admitted she did not interview the six-year-old child to ascertain the
child’s preferences); In re Adoption of M.D.Q., 192 A.3d 1201 (Pa. Super.
2018) (vacating and remanding where the record does not indicate that
counsel attempted to ascertain the children’s preferences and the record does
not reflect the children’s legal interests); In re Adoption of D.M.C., 192 A.3d
1207 (Pa. Super. 2018) (vacating and remanding where the record was
unclear in what capacity the attorney had been appointed to represent the
children and whether the attorney had ascertained the children’s legal
interests prior to the hearing).

6Counsel stipulated to Dr. Korff’s expertise in the area of adult psychology.
N.T., 7/12/18, at 4. Dr. Korff’s report, dated November 6, 2017, was admitted
without objection as Exhibit 9. Id. at 3, 5.




                                           -7-
J-S27011-19



of Project First Step through Erie Homes for Children and Adults;7 and

Shannon Spiegel, an Agency caseworker. Mother testified on her own behalf.

       By decree entered July 16, 2018, the trial court involuntarily terminated

the parental rights of Mother to K.B.T. pursuant to 23 Pa.C.S. Section

2511(a)(1), (2), (5), (8), and (b).            On August 13, 2018, Mother, through

Attorney Spry, filed a notice of appeal. Attorney Spry filed a Statement of

Intent to File Anders Brief in Lieu of Statement of Errors Complained of on

Appeal pursuant to Pa.R.A.P. 1925(c)(4) and In re J.T., 983 A.2d 771 (Pa.

Super. 2009).8

       The trial court summarized the procedural and factual history relevant

to B.K.T., Jr., in part, as follows:

                     PROCEDURAL HISTORY AND FACTS


____________________________________________


7 Ms. Ferraro, along with Lisa Kobusinski, a family specialist, issued reports
dated October 5, 2017, and March 6, 2018. We observe that, while there is
an indication on the record that these reports were made part of the record,
id. at 20, and they are included as Exhibit 10 with the certified record,
nowhere is this exhibit officially marked and admitted.

8 We observe that Attorney Spry filed a motion to withdraw as counsel with
this Court on September 19, 2018. The motion to withdraw was granted on
September 26, 2018. Notably, current counsel on appeal, Wayne G. Johnson,
Esquire (“Counsel”), filed an entry of appearance on September 19, 2018.

Subsequently, on December 3, 2018, this Court remanded this matter to
determine if counsel had abandoned Mother and to protect Mother’s appeal
rights, as counsel failed to file a brief. By correspondence dated December
10, 2018, the trial court advised that it determined that Attorney Johnson did
not abandon Mother.



                                           -8-
J-S27011-19


       B.K.T., Jr. was born [in January 2018], son of [Mother] and the
       father, K.C. The child was placed in protective custody on January
       22, 2018. The placement was necessitated by [M]other’s unstable
       mental health; unstable housing and homelessness; her inability
       to appropriately parent; [M]other’s limitations that affected her
       ability to care for herself and a child. B.K.T., Jr., was subsequently
       adjudicated dependent for the same reasons that justified the
       protective placement in OCY custody.[9]

                                          ...

       After B.K.T.’s adjudication as dependent, the treatment plan
       ordered for [M]other involved[] drug screens; mental health
       services; parenting skills training through Project First Step;
       following through with Dr. Peter von Korff’s recommendations, as
       well as those made by mental health providers.

                                          ...

Trial Court Opinion (B.K.T., Jr.), 1/31/19, at 1-2 (citations to record omitted).

       On July 30, 2018, the trial court held a permanency review hearing.

Mother’s compliance with the permanency plan was found to be minimal and

her progress toward alleviating the circumstances that led to placement was

found to be minimal. B.K.T.’s custody and placement were maintained. See

Exhibit 4, 10/11/18, Order of Adjudication and Disposition, 3/1/18.




____________________________________________


9B.K.T., Jr., was adjudicated dependent pursuant to order dated February 26,
2018, and entered March 1, 2018. See Exhibit 3, 10/11/18, certified
dependency docket; see also Exhibit 4, 10/11/18, Order of Adjudication and
Disposition, 3/1/18. B.K.T.’s placement was thereafter maintained. His
permanent placement goal was to return to parent or guardian with a
concurrent goal of adoption. See Exhibit 4, 10/11/18, Order of Adjudication
and Disposition, 3/1/18.




                                           -9-
J-S27011-19



       On August 7, 2018, the Agency filed a petition to terminate Mother’s

parental rights.10 On October 11, 2018, the trial court conducted a hearing on

the termination petition. Mother was present and represented by counsel,

Attorney Johnson.11       In support thereof, the Agency again presented the

testimony of: Peter von Korff, Ph.D., a clinical psychologist who conducted an

psychological evaluation of Mother at the request of the Agency; 12 Tina

Ferraro, the director of Project First Step through Erie Homes for Children and

Adults;13 Shannon Spiegel, an Agency caseworker; Michelle Dushole, an

Agency caseworker and co-coordinator for the family dependency treatment

court; and Michael Vicander, a permanency caseworker for the Agency.

Mother, again, testified on her own behalf.
____________________________________________


10 The Agency additionally sought to terminate Father’s parental rights, which
were terminated voluntarily by decree dated October 10, 2018, and entered
October 19, 2018. Father was present and questioned regarding his voluntary
relinquishment on October 11, 2018. N.T., 10/11/18, at 4-7.

11B.K.T., Jr., was represented by legal counsel as well as a guardian ad litem
during this proceeding. Similar to K.B.T., there is no evidence of an attempt
to discern B.K.T., Jr.’s preference, as B.K.T., Jr., was approximately eight
months old at the time of the hearing and too young to express a preference.
As such, we, likewise, find the requirements of 23 Pa.C.S. § 2313(a) satisfied.
See footnote 5, supra.

12 Dr. von Korff’s report, dated November 6, 2017, was admitted without
objection as Exhibit 6. Id. at 21.

13 Ms. Ferraro, along with Lisa Kobusinski, family specialist, issued reports
dated October 5, 2017, and July 6, 2018. These reports were admitted
without objection. Id. at 38. While specific reference to an exhibit number is
not indicated on the record, the certified record reflects that these reports are
Exhibit 7.


                                          - 10 -
J-S27011-19



      By decree dated October 18, 2018, and entered October 19, 2018, the

trial court involuntarily terminated the parental rights of Mother to B.K.T., Jr.,

pursuant to 23 Pa.C.S. Section 2511(a)(1), (2), (5), and (b). On November

20, 2018, Mother, through Attorney Johnson, filed a notice of appeal. Counsel

filed a Statement of Intent to File Anders Brief in Lieu of Statement of Errors

Complained of on Appeal pursuant to Pa.R.A.P. 1925(c)(4) and In re J.T.,

983 A.2d 771 (Pa. Super. 2009). This Court consolidated Mother’s appeals

sua sponte on December 12, 2018.

      When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa. Super. 2013); see

also Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)

(stating, “When faced with a purported Anders brief, this Court may not

review the merits of the underlying issues without first passing on the request

to withdraw[]”) (citation omitted). In In re V.E. & J.E., 611 A.2d 1267 (Pa.

Super. 1992), this Court extended the Anders principles to appeals involving

the termination of parental rights.      Id. at 1275.     Counsel appointed to

represent an indigent parent on appeal from a decree involuntarily terminating

parental rights may therefore petition this Court for leave to withdraw

representation and submit an Anders brief. In re S.M.B., A.M.B., & G.G.B.,

856 A.2d 1235, 1237 (Pa. Super. 2004). In Commonwealth v. Santiago,

602 Pa. 159, 978 A.2d 349 (2009), our Supreme Court explained, “the major

thrust of Anders . . . is to assure that counsel undertakes a careful

                                     - 11 -
J-S27011-19



assessment of any available claim that an indigent appellant might have.” Id.

at 174, 358. It stated that this “is achieved by requiring counsel to conduct

an exhaustive examination of the record and by also placing the responsibility

on the reviewing court to make an independent determination of the merits of

the appeal.” Id.

      First, to withdraw, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa.Super. 2009);

see also Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super. 2014);

Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa.Super. 2005). Counsel

must “attach to their petition to withdraw a copy of the letter sent to their

client advising him or her of their rights.” Millisock, 873 A.2d at 752.

      Next, we review Counsel’s Anders brief for compliance with the

requirements set forth in Santiago, supra:

      counsel must: (1) provide a summary of the procedural history
      and facts, with citations to the record; (2) refer to anything in the
      record that counsel believes arguably supports the appeal; (3) set
      forth counsel’s conclusion that the appeal is frivolous; and (4)
      state counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

                                     - 12 -
J-S27011-19



602 Pa. at 178-79, 978 A.2d at 361. “Once counsel has satisfied the above

requirements, it is then this Court’s duty to conduct its own review of the trial

court’s proceedings and render an independent judgment as to whether the

appeal is, in fact, wholly frivolous.” Commonwealth v. Goodwin, 928 A.2d

287, 291 (Pa. Super. 2007) (en banc) quoting Commonwealth v. Wright,

846 A.2d 730, 736 (Pa. Super. 2004).

      Counsel satisfied the first requirement of Anders by filing a petition to

withdraw, wherein he asserts that he made a conscientious review of the

record and determined the appeal would be frivolous.         Likewise, Counsel

satisfied the second requirement by filing an Anders brief that complies with

the requirements set forth in Santiago, supra.        With respect to the third

requirement, Counsel attached to the petition to withdraw a copy of the letter

sent to Mother advising her of her rights, and enclosing a copy of the Anders

brief. Hence, we conclude that Counsel complied with the procedural Anders

requirements and we proceed to a review of the merits.

      Counsel’s Anders brief raises the following issues for our review:

      1. Did the [trial court] commit an abuse of discretion or error of
      law when it concluded that the Agency established sufficient
      grounds for termination under 23 Pa.C.S.[] § 2511(a)(1)?

      2. Did the [trial court] commit an abuse of discretion or error of
      law when it concluded that the Agency established sufficient
      grounds for termination under 23 Pa.C.S.[] § 2511(a)(2)?

      3. Did the [trial court] commit an abuse of discretion or error of
      law when it concluded that the Agency established sufficient
      grounds for termination under 23 Pa.C.S.[] § 2511(a)(5)?



                                     - 13 -
J-S27011-19


      4. Did the [trial court] commit an abuse of discretion or error of
      law when it concluded that the Agency established sufficient
      grounds for termination under 23 Pa.C.S.[] § 2511(a)(8)?

      5. Did the [trial court] commit an abuse of discretion or error of
      law when it concluded that termination of [Mother’s] parental
      rights was in the [Children’s] best interest under 23 Pa.C.S.[] §
      2511(b)?

Anders Brief at 7 (answers and suggested answers omitted) (unnecessary

capitalization omitted).

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
      A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
      Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even




                                     - 14 -
J-S27011-19



if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b) with respect to

K.B.T., and 23 Pa.C.S. § 2511(a)(1), (2), (5), and (b) with respect to B.K.T.,

Jr. We have long held that, in order to affirm a termination of parental rights,

                                     - 15 -
J-S27011-19



we need only agree with the trial court as to any one subsection of Section

2511(a), as well as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc).      Here, we analyze the court’s termination

decrees pursuant to subsections 2511(a)(2) and (b), which provide as follows:

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                     ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                     ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(a)(2), and (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)

                                    - 16 -
J-S27011-19


      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”         In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      In the case at bar, in finding grounds for termination pursuant to Section

2511(a)(2), as well as subsections (a)(1), (a)(5), and (a)(8), as to K.B.T., the

trial court reasoned,

      A review of the evidence details a mother either incapable [of] or
      refusing [to], or both, take an active role in seeking the return of
      her son. All the programs designed specifically to address
      [Mother]’s personal and parenting deficiencies were rejected by
      her. Tina Ferraro from Project First Step noted all the efforts made
      to work individually with [Mother].        From personalizing the
      parenting programs, to encouraging [Mother] to engage in mental
      health treatment, all of Project First Step’s efforts were met with
      indifference by [Mother]. Failing to consistently visit; expressing
      a cavalier attitude towards parenting education; becoming

                                     - 17 -
J-S27011-19


       agitated and resentful at suggestions designed to improve
       parenting skills; refusing to even acknowledge the need for mental
       health therapy, were all factors in determining [Mother’s] refusal
       to remedy the conditions which led to the placement of K.B.T.

       Dr. von Korff’s opinion that only intensive work on a multi-faceted
       level could address [Mother]’s mental health issues necessitated
       a committed effort by [Mother] to get herself into a position to
       parent her son.      The evidence reveals that that effort and
       commitment was not attempted by [Mother]. Without such
       mental health involvement, K.B.T. could not be in a stable and
       safe environment with [Mother]. [Mother] refused to avail herself
       [of] the services necessary to remove the reasons for the
       placement of K.B.T. The child has been in placement since March,
       2017. [Mother] has had more than a reasonable period of time
       to exhibit an effort to attempt, through all the services provided
       to her, to remedy the conditions which led to the child’s removal.

       [Mother] gave her reasons for refusing the services offered to her.
       Her testimony is replete with references that she quit or refused
       services because she wasn’t getting anything out of them. The
       list of services included parenting, mental health therapy, and her
       medications.

                                          ...

       This [c]ourt heard the testimony, reviewed the evidence, and
       observed the witnesses. The [c]ourt attaches no credibility to
       [Mother’s] excuses for refusing to accept her role as a parent. She
       rejected all services designed for her to get her son returned to
       her care. This [c]ourt did not abuse its discretion in finding that
       the Agency presented clear and convincing evidence that the
       parental rights of [Mother] to her son K.B.T. should be terminated
       pursuant to 23 Pa.C.S.[] §2511 (a)(2), (5), and (8). . . .14

Trial Court Opinion (K.B.T.), 9/26/18, at 10-11.

       The trial court found similarly as to B.K.T., Jr., in finding grounds for

termination pursuant to subsection (a)(2), as well as subsections (a)(1) and
____________________________________________


14 As reflected by the decree, the court additionally terminated Mother’s
parental rights pursuant to Section 2511(a)(1).     See Decree (K.B.T.),
7/17/18.

                                          - 18 -
J-S27011-19



(a)(5), noting Mother’s ongoing failure to comply with services related to

parenting and mental health. Trial Court Opinion (B.K.T., Jr.), 1/31/19, at 8-

10. The trial court further stated,

      . . .The child has been in placement since January 22, 2018.
      Mother’s history with OCY demonstrates that she cannot and will
      not within a reasonable period of time, exhibit an effort to
      attempt, through all the services provided to her, to remedy the
      conditions which led to the child’s removal.

                                      ...

      This [c]ourt heard the testimony, reviewed the evidence, and
      observed the witnesses. The [c]ourt attaches no credibility to
      [Mother’s] excuses for refusing to accept her role as a parent. She
      rejected all services designed for her to get her son returned to
      her care. This [c]ourt did not abuse its discretion in finding that
      the Agency presented clear and convincing evidence that the
      parental rights of [Mother] to her son B.K.T., Jr., should be
      terminated pursuant to 23 [Pa.C.S.] §2511 (a)(1), (2), and (5). .
      ..

Id. at 9-10.

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). The record reveals that Mother failed

to alleviate any concerns with regard to her ability and capacity to care for the

Children. As we discern no abuse of discretion or error of law, we do not

disturb the court’s findings.

      At the hearing regarding K.B.T. on July 12, 2018, Agency caseworker,

Shannon Spiegel, reported that K.B.T. came into care “due to mental health

concerns, unstable housing, concerns about who [Mother] associates with and

allows into her home, [and] lack of parenting skills.” N.T., 7/12/18, at 41.



                                      - 19 -
J-S27011-19



Ms. Spiegel noted permanency review hearings in July 2017, October 2017,

and March 2018, and acknowledged that, throughout, Mother “never

demonstrated an ability wherein she alleviated the circumstances regarding

[K.B.T.]’s placement.”       Id. at 44.        She further stated that Mother never

substantially complied with the terms of the court-ordered treatment plan.

Id. Significantly, Ms. Spiegel testified that Mother never demonstrated stable

mental health, indicating, “. . . If anything, she’s exhibiting more unstable

behavior [] recent[ly].” Id. at 47. While acknowledging that Mother’s housing

circumstances improved,15 Ms. Spiegel confirmed that Mother continued to

demonstrate unstable mental health.              She further expressed that Mother

never demonstrated an ability to safely parent the child and never alleviated

the circumstances that resulted in placement. Id. at 48. She observed that

Mother had “difficulty reading [K.B.T.]’s cues” and “wasn’t responsive to

redirection.” Id. at 45. Ms. Spiegel stated, “. . . If the child -- if [K.B.T.] was

in Mother’s care, I would have concerns for his well-being and for his life

ultimately. She has not alleviated the circumstances that led to removal. She

has not made any significant progress with [K.B.T.] in the course of a year.”

Id. at 49. Ms. Spiegel further indicated that K.B.T. is not safe in Mother’s care

and would be in physical danger. Id. at 58.



____________________________________________


15Ms. Spiegel noted that roommates are no longer in Mother’s home. Id. at
48.



                                          - 20 -
J-S27011-19



       Likewise, Tina Ferraro, the director of Project First Step through Erie

Homes for Children and Adults, indicated that Project First Step worked with

Mother with regard to K.B.T. from March 2017 to March 2018.16 Id. at 18,

30-31. Ms. Ferraro noted that, during this time, Mother did not consistently

engage in services, and, in fact, “got worse as the year progressed.” Id. at

31. Ms. Ferraro testified that Mother did not exhibit the ability to safely parent

K.B.T. Id. Aside from housing concerns, all of the circumstances with which

Mother presented remained.17 Id. Hence, Ms. Farraro stated, Mother “has

yet to demonstrate the ability to independently care [for] her son K.B.T. or

provide a safe and stable environment for [him].” Id.

       At the hearing on October 11, 2018 regarding B.K.T., Jr., Ms. Spiegel

similarly recounted that the reasons B.K.T., Jr., was placed were “because of
____________________________________________


16 Ms. Ferraro explained that Project First Step “is a multiservice program. We
work with families who have a variety of concerns, mental illness, drug and
alcohol concerns, intellectual disabilities, and physical disabilities. Those are
the most common referrals that we get for parents.” Id. at 19. She noted
that Mother self-referred late in her pregnancy with K.B.T. into the pre-natal
service. Id.

17 Specifically, Ms. Ferraro acknowledged encouraging Mother to follow
through with her mental health treatment. While unable to verify that Mother
was participating in medication management, Ms. Ferarro stated that
“[Mother’s] behavior is concerning if she is, in fact, taking medication or
actively involved in treatment. It hasn’t improved, and it actually has gotten
worse.” Id. at 41. Due to issues with her blended case manager, Ms. Ferraro
noted a lack of “confidence that [Mother] was really engaged in her mental
health treatment.” Id. Mother reported that she had been stabilized and
taking medication since K.B.T.’s birth. Id. at 61. She further reported to
participating in therapy. Id. at 61-62.




                                          - 21 -
J-S27011-19



concerns of unstable mental health, history of unstable housing and

homelessness, [M]other’s inability to demonstrate appropriate parenting

skills, as well as mom’s limitations and how they affect her ability to care for

the child and herself.” N.T., 10/11/18, at 49. Ms. Spiegel testified that the

following services were offered to Mother, “color code[18]…mental health

services, participation with parenting through Project First Step, follow

through with recommendations from Dr. von Korff’s report, meeting with Dr.

von Korff…and following through with recommendations made by mental

health providers.” Id. at 50.

       Further, Ms. Spiegel testified that, subsequent to adjudication, at the

time of B.K.T., Jr.’s, dispositional hearing in February of 2018, the Agency

recommended adoption as a concurrent goal “because [of] that history of

noncompliance with court-ordered services, [and] the lack of follow-through

with the programs she’s already had in place.”      Id. at 51. A permanency

review hearing was held thereafter in July 2018.       Mother was “minimally

____________________________________________


18 Michelle Dushole, Agency caseworker and co-coordinator for the family
dependency treatment court, explained that “[w]hen a caseworker/supervisor
feels that one of their client has an issue with either/or drugs and/or alcohol,
they will send a referral to our unit. We’ll process it. We’ll send out a letter
to put them, the client, on random urinalyses where they will attend on specific
dates and specific times at the Esper Treatment Center.” Id. at 43-44. She
further indicated that clients are assigned a color with regard to when to
submit for testing. Id. at 45. From February 21, 2018 through July 30, 2018,
Mother submitted to fourteen negative urine screens, eight no-show screens,
and one could not produce. Id. at 45, 47; see also Exhibit 8, 10/11/18.




                                          - 22 -
J-S27011-19



compliant” with mental health services, “fired” her blended case manager,19

not compliant with Project First Step, and had “minimal” visitation. Id. at 51-

52. As to Project First Step, Ms. Spiegel explained that Mother had “[a] lot of

difficulties with accepting redirection during the sessions and attendance as

well.” Id. at 52. Critically, Tina Ferraro, director of Project First Step stated

that, as of July 6, 2018, Mother still had not made progress to where she could

safely parent either child. Id. at 37. Ms. Ferraro noted that many of the

concerns with regard to Mother, including mental health and lack of parenting,

remained, and, in fact, had worsened.” Id. at 35. She opined that Mother

“struggled to take care of herself, chose not to actively engage in parenting

instructions,” and had issues with visitation.20 Id. at 37-38.

       Moreover, Dr. von Korff testified that Mother exhibited “a striking lack

coherence and insight and an ability to speak in an integrated way about her

circumstance.”21 Id. at 12. He opined that “Mother would need significant

mental health counseling, care treatment to care for herself, but also intensive

____________________________________________


19  Mother acknowledged terminating the services of the blended case
manager, Rebecca, stating that “she didn’t like [Rebecca’s] attitude toward
things. We would fight on basic, little things. . . . ” N.T., 7/12/18, at 63. She
testified to an intake appointment for a new blended case manager at the July
2018 hearing. N.T., 10/11/18, at 64.

20 Ms. Ferraro recounted Mother’s last visit with B.K.T., Jr., where Mother
threatened to leave with B.K.T., Jr., but relented after the police were called.
Id. at 36-37; see also N.T., 7/12/18, at 47-48.

21 While Dr. von Korff indicated that Mother reported diagnoses of bipolar
disorder and post-traumatic stress disorder, he offered that she may have
schizoaffective disorder. Id. at 20, 23-25.

                                          - 23 -
J-S27011-19



parenting skills to allow her to safely parent a minor child.” N.T., 7/12/18, at

10. He expressed that it remained his recommendation that “[a]ny thoughts

of placing [the Children] in [] [M]other’s care would require [Mother]’s mental

health issues [to] have been adequately addressed and [that] she has shown

the ability to benefit from and sustain her involvement with such services.”

Id. at 20-21.

      As this Court has stated, “a child’s life cannot be held in abeyance while

a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006). Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Children to be

without essential parental control or subsistence necessary for their physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. See id. As noted

above, in order to affirm a termination of parental rights, we need only agree

with the trial court as to any one subsection of Section 2511(a) before

assessing the determination under Section 2511(b), and we, therefore, need

not address any further subsections of Section 2511(a). In re B.L.W., 843

A.2d at 384.

      We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

                                     - 24 -
J-S27011-19


        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
        (Pa.Super. 2012). In In re E.M., [533 Pa. 115, 123, 620 A.2d
        481, 485 (1993)], this Court held that the determination of the
        child’s “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of permanently
        severing the parental bond. In re K.M., 53 A.3d at 791.
        However, as discussed below, evaluation of a child’s bonds is not
        always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d

753, 762-63 (Pa. Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        [w]hile a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . .

                                       - 25 -
J-S27011-19



In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa. Super. 2011)) (quotation marks and citations omitted).

       In the case sub judice, in determining that the Children’s needs and

welfare favor the termination of Mother’s parental rights, the trial court stated,

       . . . [T]he testimony provided by Shannon Speigel established that
       there was no parental bond between [M]other and son. A review
       of additional evidence has shown the child is in a good, stable
       home and has bonded well with the potential adoptive parents.
       The termination of [Mother’s] parental rights is in the best
       interests of K.B.T. 23 Pa. C.S.[] §2511 (b).

Trial Court Opinion (K.B.T.), 9/26/18, at 11.22

       Upon review, we discern no abuse of discretion. The record supports

the trial court’s finding that the Children’s developmental, physical and

emotional needs and welfare favor termination of Mother’s parental rights

pursuant to Section 2511(b). There was sufficient evidence to allow the trial

court to make a determination that, due to the lack of a bond between Mother

and the Children, termination would not have a detrimental impact on the

Children.

       Both children were removed from Mother’s custody and placed in foster

care at birth. N.T., 10/11/18, at 49-50, 55-56; N.T., 7/12/18, at 46. Mother’s

visitation was noted as inconsistent and Agency caseworker, Shannon Spiegel,

observed that during visitation the Children were either “stressed” or

____________________________________________


22 The trial court reasoned similarly as to B.K.T., Jr.      Trial Court Opinion
(B.K.T., Jr.), 1/31/19, at 10.


                                          - 26 -
J-S27011-19



“agitated.” N.T., 10/11/18, at 52, 53-54, 59; N.T., 7/12/18, at 45, 52. She

confirmed that there did not appear to be a “healthy bond” between Mother

and the Children.     N.T., 10/11/18, at 53-54, 59; N.T., 7/12/18, at 45.

Specifically, as to K.B.T., Ms. Spiegel stated, “I would say that [Mother] loves

her child, of course she does. She exhibits -- she states that she does. She

talks to him lovingly. There’s just not a strong connection between the mother

and child.” N.T., 7/12/18, at 53. As to B.K.T., Jr., Ms. Spiegel stated, “Often

times there was such a period of time between visits that the next visit the

child would feel strange around [Mother] because he would see his mom

inconsistently. It was almost like the first visit every time she had one because

of the period of time between each visit.” N.T., 10/11/18, at 53-54. Further,

as indicated, Ms. Spiegel expressed concern that K.B.T. is not safe in Mother’s

care and would be in physical danger. N.T., 7/12/18, at 58.

      Moreover, the Children are doing well and their needs being met in their

foster home where they are placed together. N.T., 10/11/18, at 55-56; N.T.,

7/12/18, at 49. Both are described as bonded with their foster family and

each other. Id. at 56, 58, 61; 49. Michael Vicander, an Agency permanency

caseworker, who had the opportunity to observe B.K.T., Jr., in the foster

home, testified, “[h]e has a very natural relationship with the [foster family].

If he did not know he was a foster child, that relationship would be

indistinguishable from a biological child.” N.T., 10/11/18, at 61. As a result,

Ms. Spiegel opined that there would not be a detrimental impact if Mother’s

parental rights were terminated.     Id.   Moreover, as to K.B.T., Ms. Spiegel

                                     - 27 -
J-S27011-19



explained, “I have significant concerns.     If the child -- if [K.B.T.] was in

Mother’s care, I would have concerns for his well-being and for his life

ultimately. She has not alleviated the circumstances that led to removal. She

has not made any significant progress with [K.B.T.] in the course of a year.”

N.T., 7/12/18, at 49. When asked at the hearing why B.K.T., Jr., should be

permanently removed from Mother’s care Ms. Spiegel testified,

      I feel that way because looking at [Mother’s] extensive history
      with the Agency, the concerns with mental health and instability,
      the housing instability, her inability to meet her own needs, let
      alone a child’s, I’m not confident that she can care for the basic
      needs of [B.K.T., Jr.].

      He deserves permanency. He’s remained in the [] foster home
      with his brother and developed a bond with the foster parents and
      his needs are met fully.

N.T., 10/11/18, at 56.       Likewise, both she and Agency permanency

caseworker, Michael Vicander, offered that it would be in the children’s best

interest to proceed with adoption. Id. at 50, 61.

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves the Children’s developmental, physical, and emotional needs and

welfare and was proper pursuant to Section 2511(b).         While Mother may

profess to love the Children, a parent’s own feelings of love and affection for

a child, alone, will not preclude termination of parental rights. In re Z.P.,

994 A.2d at 1121. At the time of the hearing, the Children had already been

in care their entire young lives, approximately sixteen months and nine

months, respectively, and are entitled permanency and stability.        As we



                                    - 28 -
J-S27011-19



stated, a child’s life “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting.” Id. at

1125. Rather, “a parent’s basic constitutional right to the custody and rearing

of his [or her] child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa. Super. 2004) (citation omitted).

       Based on the foregoing independent analysis of the trial court’s

termination of Mother’s parental rights, we agree with counsel for Mother that

the within appeal is wholly frivolous.23 As such, we affirm the decrees of the

trial court, and grant Counsel’s petition to withdraw.

       Decrees affirmed. Petitions to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/2019




____________________________________________


23Further, we note that our independent review of the record did not reveal
any additional, non-frivolous issues overlooked by counsel.            See
Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa.Super. 2015) (citing
Commonwealth v. Goodwin, 928 A.2d 287 (Pa.Super. 2007) (en banc)).

                                          - 29 -
J-S27011-19




              - 30 -